Citation Nr: 1000300	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-22 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right hip and leg 
disability, to include loss of feeling, on a direct basis and 
as secondary to a back disorder.

3.  Entitlement to service connection for a left hip and leg 
disability, to include loss of feeling, on a direct basis and 
as secondary to a back disorder.

4.  Entitlement to service connection for bladder 
complications, claimed as secondary to a back disorder.

5.  Entitlement to a total disability rating based upon 
unemployability due to service-connected disability (TDIU) .


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions issued by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In August 2007 the Board reopened the Veteran's claim of 
entitlement to service connection for a back disability and 
remanded that issue, along with the others listed above, for 
additional development of the record.  The appeal has been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  A chronic back disability was not manifest in service and 
is unrelated to service.

2.  A disability of the right hip and leg was not manifest in 
service and is unrelated to service; such claimed disability 
is unrelated to a service-connected disability.

3.  A disability of the left hip and leg was not manifest in 
service and is unrelated to service; such claimed disability 
is unrelated to a service-connected disability.

4.  Bladder complications are unrelated to a service-
connected disability.

5.  The Veteran is not in receipt of service-connected 
benefits for any disability.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).

2.  A disability of the right hip and leg was not incurred in 
or aggravated by service; a right hip and leg disability is 
not proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

3.  A disability of the left hip and leg was not incurred in 
or aggravated by service; a left hip and leg disability is 
not proximately due to or the result of service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

4.  A bladder disability is not proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).

5.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in September 2002 advised the Veteran of the 
evidence necessary to support a claim of entitlement to 
service connection.  He was told that VA would make 
reasonable efforts to help obtain evidence supportive of his 
claim.  He was informed that he must provide sufficient 
information regarding records he wished VA to obtain.  

A letter dated in May 2005 asked the Veteran to identify 
evidence pertaining to his claimed disabilities.  The 
evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining additional relevant evidence.  
The evidence necessary to substantiate claims for direct and 
secondary service connection, as well as for a TDIU, was 
discussed.  

In October 2006 the Veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

In August 2007 the Veteran was asked to identify evidence 
pertaining to his claimed disabilities.  The evidence of 
record was listed and he was told how VA would assist him.  

In September 2008 the Veteran was asked to identify VA 
treatment in 1971, which he had mentioned at his hearing 
before the undersigned.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record, to include records from the 
Social Security Administration.  VA examinations were carried 
out, and the Board finds that they were adequate in that they 
were conducted by neutral, skilled providers who reviewed the 
record, interviewed the Veteran, and performed appropriate 
physical examinations prior to providing their conclusions.  
The Veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.




Factual Background

Service treatment records reflect that in August 1968, the 
Veteran was seen on routine sick call.  He reported that he 
had fallen from his bunk the previous evening, and that he 
had numbness in his right leg after landing on his hip and 
back.  When seen the same day on emergency sick call, the 
Veteran complained of pain in the lumbosacral area and 
numbness in the right calf and foot laterally.  He denied any 
previous history of back trouble.  Physical examination 
revealed tenderness over L4-S1 and along the right 
paraspinous muscles, with moderate spasm of those muscles.  
Straight leg raising elicited pain in the lumbosacral area at 
10 degrees on the right and at 30 degrees on the left.  There 
was no sciatica.  Knee and ankle jerks were 2+ bilaterally, 
and strength was equal.  The impression was contusion of the 
lumbosacral area with secondary spasm, rule out fractured 
vertebra.  Subsequent 
X-rays were within normal limits.  

A February 1969 physical profile serial report indicates that 
the Veteran was medically qualified for general military 
service and world wide duty.  The medical officer noted that 
there were no defects.  

In March 1969 the Veteran again complained of pain and 
numbness in his right leg from the thigh to the toes.  Deep 
tendon reflexes were 2+ at the ankles and knees bilaterally.  
There was some limitation of straight leg raising, more 
prominent on the right.  X-rays were negative.  

The Veteran was admitted to a hospital in March 1969 for 13 
days.  The history indicates that he was admitted for back 
and right lateral leg pain of three weeks' duration.  
Physical examination was completely within normal limits.  
The orthopedic examination revealed deep tendon reflexes of 
2+.  Although the Veteran reported diminished response to pin 
prick over the lateral thigh, he was noted to jump quite a 
bit, leading the provider to wonder whether there was a true 
sensory loss or more of a psychosomatic loss.  The Veteran 
was maintained on conservative bed rest, and while the 
Veteran's complaints of pain continued, no real objective 
findings were recorded.  The final diagnosis was lumbosacral 
spasm and psychomotor reaction.  

In April 1969 the Veteran returned to the orthopedic clinic.  
Physical examination was noted to be completely within normal 
limits.  The provider noted that the Veteran was told to go 
to work and do his job or face medical evaluation board and 
discharge from service.  He was also told to return to the 
clinic if he had legitimate complaints.  Two days later, he 
returned and no physical origin was found for his complaints.  
He was referred to his noncommissioned officer in charge for 
disposition.  

The Veteran was seen subsequently in April 1969 by  private 
neurologist.  His history was noted, and the Veteran reported 
that he had suffered from low back and left leg pain since 
falling from his bunk in basic training.  Examination 
revealed no gross paraspinal muscle spasm over the low back 
and no particular tenderness on palpation of the lumbar or 
sacral spinous processes.  Deep tendon reflexes were 
physiological in both knees and ankles.  Straight leg raising 
was to 75 degrees on the right and 45 degrees on the left.  
There was no gross motor weakness in the lower extremities.  

The Veteran was admitted to Santa Maria Hospital in May 1969, 
at which time no gross atrophy was noted in either lower 
extremity.  Deep tendon reflexes were symmetrically equal.  
Straight leg raising was limited to 55 degrees on the left.  
Lumbar myelography revealed no gross defect.

The Veteran underwent psychiatric evaluation in May 1969.  
The provider noted that all medical evaluations had proved 
negative and that consideration was being given to court 
martial action on a charge of malingering.  The Veteran 
related that he had fallen out of an upper bunk in basic 
training and had suffered from back and leg pain since that 
time; he maintained that he was unable to perform his duties 
because of pain.  He reported that his father had undergone 
three back surgeries and had suffered from back pain for many 
years.  Following mental status examination, the provider 
stated that the dynamics pointed to conversion reaction.  He 
noted that the "model" of back pain as seen in the 
Veteran's father was important, as was the Veteran's pattern 
of avoiding unpleasant decisions and finding honorable 
solutions to conflicts in the form of personal disability.  
He concluded that the majority of the Veteran's motivation 
was unconscious but advised that he should be separated with 
a diagnosis of conversion reaction.  

During the same week in May 1969, the Chief of Psychiatry at 
Andrews Air Force Base reviewed the case and examined the 
Veteran.  He concluded that the Veteran had passive 
aggressive character disorder with many features of 
inadequacy and dependency.  It was recommended that the 
Veteran be separated from service for character disorder.  
The provider noted that at the time the results of the 
consultation were made known the Veteran,  he spoke of how he 
could get the Air Force to pay for future hospitalizations 
for his disability, despite the fact that he had been advised 
that his would not be a medical discharge, but one for 
inability to adapt to military life.

On separation examination in June 1969, the Veteran reported 
recurrent back pain,  lameness, and foot trouble.  The 
examiner noted that such referred to psychosomatic 
complaints.  He indicated that although the Veteran arrived 
at the examination with a cane, he was able to undress 
without assistance and could stand on each leg with no 
evidence of pain.  On clinical examination, the Veteran's 
lower extremities and spine were normal.  The examiner 
specifically noted that the Veteran had full range of motion 
of the spine and that deep tendon reflexes and straight leg 
raising were normal.  He also indicated that there was no 
evidence of medical or psychiatric disorder to warrant action 
for discharge.

A VA treatment record dated in June 1975 notes a history of 
left sciatic pain.  

Treatment records from the East Boston Neighborhood Health 
Center indicate that the Veteran presented in April 1982 
after falling through a ceiling at work.  He complained of 
low back pain radiating to his right leg.  X-rays show an 
impression of mild lumbar scoliosis suggestive of spasm.  
There was very slight narrowing of the L4-5 disc space.  

In December 1988, the Veteran was seen at East Boston 
Neighborhood Health Center and complained of increased 
urinary frequency, with voiding small amounts.  He also 
complained of back pain.  X-rays revealed no evidence of 
obstruction and no renal, biliary, or pancreatic 
calcifications.

Records from J.A., M.D. indicate the Veteran's report of an 
injury in July 1989, when he slipped from a tank.  The 
diagnosis was lumbar strain with traumatic sciatica on the 
left.  

A July 1989 X-ray study at East Boston Neighborhood Health 
Center revealed no evidence of bone or joint abnormality of 
the spine.  The intervertebral spaces were well preserved.  

An August 1989 MRI indicated degenerative disc disease at L5-
S1 with focal herniation and degenerative disc disease at L4-
5 with a mild uniform bulge.  Examinations revealed continued 
spasm, tenseness, and rigidity, but no gross neurological 
deficit.  

In an October 1989 letter, Dr. A. stated that the diagnosis 
was traumatic lumbar derangement with aggravation of 
degenerative disc disease L4-5 and L5-S1.  He concluded that 
the Veteran's prognosis was poor.  A subsequent October 1989 
treatment record indicates the Veteran's complaint of 
radiation of pain to his left leg.  In July 1990 the Veteran 
reported radiation into the right leg as well.  

A September 1990 VA treatment record indicates that the 
Veteran was on worker's compensation due to a back injury.

A report by A.V.F., M.D., indicates that the Veteran was 
examined in July 1992.  Following physical examination, the 
diagnosis was lower back pain most likely due to herniated 
disc at L5-S1 with evidence of left sided S1 nerve root 
radiculopathy.  

Records from North Shore Medical Center indicate that the 
Veteran presented in April 1994 following a pedestrian-motor 
vehicle accident in which he was struck.  At that time, he 
provided a history of L4-S1 ruptured and bulging discs.  X-
rays indicated a normal left knee and degenerative disc 
disease at L5-S1, with no other acute abnormality of the 
spine.

Treatment records from J.J.W., M.D. indicate that the Veteran 
was seen in May 1994 following an injury to his back and left 
lower extremity as the result of a pedestrian-motor vehicle 
accident in April 1994.  Dr. W. noted that the Veteran's past 
history included a work related back injury in 1989.  

The Veteran was examined in June 1994 by J.N.M., M.D.  He 
provided a history of a low back injury in 1989 and again in 
April 1994.  He complained of pain in the lower back 
radiating into both sides with some parasthesias involving 
both sides.  On orthopedic examination, the Veteran's station 
and gait were normal.  He had some tenderness over the 
paravertebral muscle group at the lumbosacral spine and in 
the left buttock.  Examination of the knees revealed no 
significant swelling or tenderness.  Examination of the lower 
extremities revealed some questionable slight decrease in 
sensation to light touch on the left compared to the right.  
Sensory examination was otherwise unremarkable.  There were 
no motor deficits, and deep tendon reflexes were 3+.  X-rays 
of the lumbosacral spine were normal.  The left knee was also 
normal.  The impression was chronic low back syndrome with at 
least one X-ray suggesting mild to moderate degenerative disc 
disease at L4-5 and L5-S1.  Dr. M. noted that there was no 
significant arthritic involvement of the left knee at that 
time.

A September 1994 Social Security Administration (SSA) 
disability determination indicates that the Veteran was found 
to be disabled due to a primary diagnosis of affective 
disorders and secondary diagnosis of disorders of the back.  

The report of a September 1996 evaluation by J.J., M.D. notes 
the Veteran's history of injury in 1989, when his left leg 
was stuck between two oil tanks.  Dr. J. noted that since 
then, the Veteran had suffered from low back pain with 
radiation to the left lower extremity along with numbness of 
the left lower extremity.  On physical examination, the 
Veteran walked with a slight limp favoring his left leg.  
Straight leg raising was positive at 15 degrees on the left 
and 45 degrees on the right.  There was decreased strength 
due to pain in the left lower extremity but no atrophy.  
Strength in the right lower extremity was normal.  Deep 
tendon reflexes were 2+.  There was decreased sensation 
diffusely over the left lower extremity.  The impression was 
chronic low back pain with radiation to the left lower 
extremity, and questionable lumbosacral lesion on the left.  

The Veteran underwent a VA spine examination in September 
1996.  The examiner noted the history of traumatic lumbar 
derangement at L4-5 and L5-S1 by MRI scan, as well as focal 
herniation of the left with compression of the thecal sac.  
He indicated that the condition was diagnosed in 1989 and 
that the Veteran had experienced back and left leg pain 
since.  The Veteran also reported that numbness in the right 
anterior thigh had begun two years previously.  On physical 
examination, the Veteran walked slowly and with his torso 
flexed due to back pain.  Straight leg raising was positive 
for back pain but negative for sciatica.  There was decreased 
sensation anteriorly to pinprick on the thighs, but normal 
sensation posteriorly and bilaterally.  There was normal 
sensation to pinprick in the dermatomes below the knees.  
There was no tenderness.  The diagnosis was low back pain.  
The examiner indicated that there was no clinical evidence of 
discogenic disease.    

EMG testing was carried out in October 1996.  The provider 
indicated that the findings suggested a localized left 
tibialis anterior muscle injury and that the possibility of 
old L5 radiculopathy could not be excluded.  

During an August 1999 psychodiagnostic interview conducted 
for SSA, the Veteran reported that he did not receive any 
medical or psychiatric treatment in service.

An August 1999 disability determination by SSA indicated that 
the Veteran's primary diagnosis for disability was affective 
disorders and that the secondary diagnosis was substance 
disorder.

A VA mental health interdisciplinary plan dated in April 2003 
notes that chronic back pain was among the Veteran's medical 
problems.  Subsequent records also reference chronic back 
pain but do not show treatment for this complaint.

The Veteran underwent a VA fee basis examination in August 
2004.  He reported that he injured his back during boot camp 
but that he was able to finish.  He stated that thereafter he 
felt pain and numbness down his left leg and was given bed 
rest, but providers could not find anything wrong.  He stated 
that he went outside for testing and that it showed nerve 
damage.  He reported that things deteriorated and that he was 
released from active duty.  He stated that the problem 
continued in the intervening years until it became worse in 
recent years.  He also reported diminishing sexual function 
in the previous few years, with increasing difficulty 
obtaining an erection.  He indicated that he also had trouble 
with bladder control but denied dribbling.  With respect to 
his back disability, the Veteran reported numbness in the 
left anterior thigh, down the back of the calf, and to the 
foot.  Neurological examination revealed motor function 
within normal limits and sensory function also within normal 
limits.  Knee jerk was 2+ bilaterally, and ankle jerks were 
1+ bilaterally.  Lumbar spine X-rays revealed narrowing at 
L5-S1 with some mild degenerative change at L4-5 and L5-S1.  
The diagnosis was back injury, second degree.  The examiner 
noted that there were no military-contemporaneous records to 
substantiate erstwhile complaints or corroborate them with 
current complaints or more recent imaging studies.  With 
respect to the urinary dribbling and erectile dysfunction, 
the examiner stated that they would not necessarily seem to 
be back related, given the gradual occurrence over time 
rather than coincident with the original injury per se.  In a 
subsequent addendum, he noted that the Veteran's urinary 
complaints were not major neurologic symptoms per se and that 
they had just occurred gradually and were reasonably frequent 
for the Veteran's age group.  

The report of a May 2006 MRI indicates mild to moderate 
lumbar spondylosis, small posterior L3-4 through L5-S1 
intervertebral disc protrusions, and moderate narrowing of 
L5-S1 neural foramina bilaterally.  

At his April 2007 hearing, the Veteran provided testimony 
regarding his in-service injury.  He stated that he had 
complaints from that time.  He related that he sought 
treatment from VA in 1971.

In September 2008 the Veteran was asked to identify the 
facility at which he reportedly sought treatment in 1971.  
Later that month, he stated that he could not recall whether 
he had sought treatment, and if so, where.

VA examinations were carried out in July 2009.  A spine 
examiner reviewed the Veteran's history.  He noted a work 
related injury to the Veteran's low back in 1989.  He 
indicated that review of the Veteran's voluminous records 
made impossible with any degree of medical certainty to 
determine where his long standing back pain originated, and 
that there was clearly documentary evidence of many other 
reasons for his continuing complaints.  He noted that the 
medical records described lumbar spine X-ray findings showing 
narrowing at L5-S1 along with some degenerative changes at 
L4-5 and L5-S1.  On physical examination, the Veteran 
described chronic low back pain.  He walked in a very slow 
and guarded manner, using a cane.  Standing upright, he had 
satisfactory alignment of the entire thoracolumbar spine and 
satisfactory lumbar lordosis.  He flinched and withdrew with 
only light superficial pressure applied to the midline in the 
lumbar area.  He was either unable or unwilling to perform 
requested range of motion testing in flexion and allowed no 
more than 30 degrees from a fully upright position to either 
side with complaints of pain at the terminal points.  There 
was no clinical evidence of thigh of calf muscle atrophy in 
either leg.  The Veteran contended that he had complete lack 
of both epicritic pinwheel sensitivity testing as well as 
appreciation of  deep pressure throughout that entire right 
lower extremity from his toes to the level of the lesser 
trochanter, where normal sensation abruptly returned.  He had 
no fasciculations in either of the lower extremities.  With 
distraction, straight leg raising in a seated position was 
negative bilaterally.  Reflexes were easily obtainable and 
intact at the patella and Achilles.  There was no clonus.  
There was give-away weakness on attempted extension of the 
right great toe against resistance.  The examiner noted that 
he was unable to palpate any definite paravertebral muscle 
spasm or guarding on either side.  The Veteran reported that 
rotation of the trunk and pelvis caused a marked increased in 
low back pain.  Neurological examination of the lower 
extremities failed to disclose any objective abnormal 
findings, with intact reflexes despite the Veteran's reported 
loss of sensation in a stocking type of distribution 
throughout his entire right lower extremity.  The examiner 
noted that such was nonanatomic and nondermatomal.  He also 
noted that the Veteran had a clearly marked overreaction with 
exaggerated painful response to stimulus that was not 
reproduced with the same stimulus was given later.  He 
concluded that the Veteran had six of eight positive Waddell 
signs.  The diagnoses were non-organic chronic low back pain 
with nondermatomal pattern of complete sensory loss involving 
the right lower extremity and history of multiple low back 
injuries.  The examiner noted that there was satisfactory 
documentary evidence that the Veteran experienced a traumatic 
episode involving his low back during service, but that the 
presence of multiple nonorganic responses to conventional 
range of motion testing and palpation raised the question as 
to the authenticity of his present complaints.  He concluded 
that it was impossible to determine whether and when the 
initial low back pain ended and when his subsequent back pain 
developed in view of the reported work related and motor 
vehicle accidents.  He also concluded that the Veteran's 
examination was severely compromised by  nonorganic responses 
to conventional musculoskeletal testing procedures used to 
evaluate complaints of low back pain.

On joints examination in July 2009, the examiner noted that 
the claims file and medical records were reviewed.  He noted 
that the service treatment records indicated references to 
lumbar pain and pain radiating to the hips and legs, but no 
mention of actual injury to or complaint of hip or knee joint 
pain.  The Veteran reported that he fell out of a bunk at 
boot camp and that his leg went numb.  He noted that he was 
later sent to a hospital for 30 days to find the root of his 
back pain.  He stated that a myelogram in the 1970s indicated 
protruding discs.  He further stated that while working for 
an oil company in 1991 his back gave out and he was told he 
had ruptured and compressed discs.  He complained of constant 
tingling and numbness in the right leg and hip which had 
worsened over time.  He noted that in the previous four 
years, he had experienced pain of a pinching and burning 
nature in his left thigh and that he had difficulty with his 
left hip.  He stated that he had nerve damage to his bladder 
and erectile dysfunction.  He agreed that he did not have 
pain in his joints, but rather nerve damage and vertebral 
fusions in the lumbar area.  Examination of the hips revealed 
no deformity, giving way, instability, weakness, or 
incoordination.  There was pain and decreased speed of joint 
motion.  There were no symptoms of inflammation.  Examination 
of the knees revealed no deformity, giving way, instability, 
pain, weakness, incoordination, decreased speed of  joint 
motion, or symptoms of inflammation.  There was some popping 
of the left knee joint.  The Veteran reported that he had 
pain running down his  legs when he stood, sat, or walked and 
that some days his back pain was so severe that he was unable 
to get out of bed.  He reported shooting pain and spasms of 
the lumbar area with movement.  The diagnosis was 
radiculopathy radiating from the lumbar area associated with 
bilateral hip pain.  The examiner noted that the Veteran had 
no limitation of movement in his hips or knees other than 
back spasms and back pain, which made it very difficult to 
evaluate his joints adequately.  She noted that the Veteran 
complained of numbness and tingling in his lower extremities.

A neurological examination was also carried out in July 2009.  
The examiner noted the Veteran's complaints of sensory 
dysfunction in his legs.  He also stated that he reviewed the 
Veteran's voluminous chart.  On physical examination, the 
Veteran's lower extremities displayed 5/5 strength 
throughout.  Give way weakness was present, particularly on 
the right; however, with encouragement the Veteran summoned 
full strength throughout.  Tone was normal.  Straight leg 
raising was to 60 degrees bilaterally with no back pain 
elicited.  On sensory testing, the Veteran reported a lack of 
sensation to light touch and pin prick.  Reflex testing was 
normal.  The S1 mediated ankle jerk and the L2 and L3 
mediated knee jerk were normal on the right despite the 
Veteran's report of complete lack of sensation.  The toes 
revealed a flexor plantar response bilaterally.  Gait testing 
revealed a slow gait, but no weakness.  The examiner 
concluded that, based on the history and physical 
examination, it was not a convincing examination for organic 
pathology.  He noted that the Veteran complained of profound 
lack of sensation in the right leg, but that his reflexes 
were normal.  He indicated that such was not consistent.  He 
also indicated that straight leg raising was also normal, 
raising the question of whether the Veteran's back pathology 
was organic or not.  He further stated that while the Veteran 
reported that L3 through S1 were involved, one would expect 
to see some spared sensation in the right  leg in the S2 
dermatome, which was not the case.  He concluded that there 
was a lack of consistent organic pathology in the Veteran, 
and agreed with the previous examinations.



Analysis

As an initial matter, the Board notes that the Veteran has 
not alleged that his claimed disabilities are the result of 
combat.  Thus, he is not entitled to application of the 
combat provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection for arthritis, diseases of the central 
nervous system, or cardiovascular renal disease may be 
granted if manifest to a compensable degree within one year 
of active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2009).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability. 38 C.F.R. § 3.310 (2009).  This 
includes disability made chronically worse by service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).   
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claims were filed 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Back Disability

The Board has carefully considered the foregoing, and finds 
that for reasons that follow, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a back disability.  The Board acknowledges 
that the Veteran sustained an injury in service.  However, 
during service, he was hospitalized for complaints of back 
and right leg pain and no real objective findings were 
documented.  Subsequent examinations were completely within 
normal limits, and the Air Force considered court martial 
action on a charge of malingering.  Private testing revealed 
no gross defects.  On discharge examination in June 1969, the 
Veteran's spine and lower extremities were clinically normal, 
despite his complaints of recurrent back pain and lameness.  
In essence, while there was an injury during boot camp, and 
the Veteran made repeated complaints referable to his back, 
repeated examination failed to disclose any organic component 
to his complaints.  Rather, the Veteran was eventually 
discharged based on a finding by a psychiatrist of 
personality disorder.

The record reveals a phenomenal gap between service and the 
first organic findings pertaining to the Veteran's back.  The 
first post service evidence regarding his back dates to April 
1982, when he reportedly fell through a ceiling at work.  At 
that time, he complained of low back pain radiating to his 
right leg, and X-rays showed scoliosis suggestive of spasm.  
He did not report any service injury, or complain of ongoing 
symptoms prior to the April 1982 work related incident.  
Records subsequent to April 1982 indicate other injuries and 
related findings.  Notably, the histories provided by the 
Veteran when seeking treatment for these injuries is silent 
with respect to any service-related injury or symptomatology.  
Moreover, the Board observes that at the time of an August 
1999 psychodiagnostic interview conducted for SSA, the 
Veteran reported that he received no medical or psychiatric 
treatment in service.

The Board further observes that VA examiners have determined 
that the Veteran's current complaints are not related to 
service.  The August 2004 examiner concluded that there were 
no contemporaneous records to substantiate the in-service 
complaints or to relate them to the current complaints.  The 
July 2009 spine examiner concluded that there was no evidence 
of an organic disability.  Rather, he specifically pointed 
out that the Veteran had nonanatomic, nondermatomal sensory 
loss and a marked overreaction with exaggerated painful 
response to stimulus that could not be reproduced.  A 
neurological examiner indicated that his tests did not offer 
a convincing examination for organic pathology.  In this 
regard the Board notes that symptoms alone, without a finding 
of an underlying disorder, cannot be service-connected.  
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In essence, the record demonstrates that the Veteran had no 
chronic low back disability on service discharge, that the 
current findings question whether there is any organic 
disability, and that any legitimate current findings had a 
remote, post-service onset. 

The Board acknowledges that the 2009 VA spine examiner stated 
that review of the records presented made it impossible with 
any degree of medical certainty to determine where the 
Veteran's long standing back pain originated.  However, he 
noted that there was clearly documentary evidence of many 
possible nonservice-connected reasons for his continuing 
complaints, and finally concluded that there were no organic 
findings pertaining to the Veteran's back.  With this in 
mind, the  Board observes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recognized that the Board has inherent fact-finding ability.  
See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  
Moreover, the Court has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
The Board has considered and weighed the statement by the 
2009 VA spine examiner.  It finds that in viewing the 
voluminous record in the aggregate, and as discussed 
extensively above, the evidence establishes that there were 
no organic findings pertaining to the Veteran's back until 
many years following service.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates that diagnoses have been rendered, it does not 
contain reliable evidence which relates any low back 
disability to service.  The Board finds that the absence of 
any chronic low back disability in service and for years 
following discharge is most probative of the question of 
service incurrence.  Furthermore, the negative evidence 
regarding a nexus to service is more probative than the 
positive evidence.

The Veteran asserts that he has a current back disability 
that is related to service.    While the Board has considered 
the Veteran's statements, and notes that he is certainly 
competent to report symptomatology and when it occurred, it 
finds that the question of whether there is a current back 
disability that is related to service is a complex medical 
issue that is beyond the realm of a layman's competence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

The Board has considered the Veteran's report of symptoms in 
the years following service and prior to the documented 
injury in 1982.  Clearly, a Veteran is competent to report 
that he experienced symptoms.  Jandreau.  However, competence 
and credibility are separate matters which must be addressed.  
Although the Veteran reports that he had debilitating pain in 
the years following discharge, the first indication of back 
complaints dates to 1982, when the Veteran experienced an on 
the job injury.  Additionally, while he complained repeatedly 
of manifestations during service, examination physical 
examinations were continually within normal limits.  The 
repeated negative findings in the face of the Veteran's 
continued complaints constitute negative evidence and are in 
contrast to the Veteran's report of organic manifestations in 
service and in the years directly thereafter.  

The Board has considered the Veteran's lay statements and 
reports of symptoms; however, he has presented conflicting 
information regarding his history and there is an absence of 
contemporaneous medical evidence, which weighs against any 
assertion of continuity.  In this regard the Board notes that 
following various post-service injuries, the Veteran did not 
mention any in-service injury but instead discussed the more 
recent post-service incidents.  Specifically, at the time of 
his injury in 1982, the Veteran did not allude to any in-
service injury.  Upon seeking treatment for subsequent 
injuries, he did not mention the in-service incident.  
Furthermore, when he was psychiatrically examined in August 
1999, the Veteran denied having received any medical or 
psychiatric treatment during his time in service.  The 
allegations of a continuation of organic manifestations 
between service discharge and the first documentation of 
organic findings in 1982 are not supported by the 
contemporaneous record.  Moreover, the Veteran has proven 
himself to be an unreliable historian, and any statement, lay 
or medical, that there were in-service organic manifestations 
and that such continued following discharge is not credible.  
Again, the Board notes that the Veteran is competent to 
report that he had in-service manifestations and that such 
continued post service; however such reports are unreliable 
and not credible.  They are additionally not supported by the 
record, which shows no organic findings in service and in the 
years thereafter.  In summary, the evidence establishes a 
remote, post-service onset of any current back disability, 
and service connection is not warranted.

	Bilateral Hips and Legs

The Board has determined that service connection is not 
warranted on a direct basis for this claimed disability.  In 
this regard, the Board notes that while the Veteran has a 
history of complaints of sensory disturbance in his lower 
extremities, objective testing has been normal.  The Board 
again acknowledges the Veteran's in-service complaints, but 
notes that no objective evidence of a neurologic deficit or 
disability was found.  Rather, the Veteran was told to return 
to duty or face disciplinary action.  Records of treatment 
and examination following service show that reflexes and 
strength have been normal despite the Veteran's complaints.  
The July 2009 VA examiner concluded that there was a lack of 
consistent organic pathology and that the examination was not 
convincing for such pathology.  In essence, there is no 
medical diagnosis of any lower extremity neurological 
disability.  The evidence does not demonstrate any diagnosis 
of a lower extremity disability.  Absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the Veteran is certainly competent to 
testify as to symptoms which are non-medical in nature, 
however, he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Therefore, absent medical evidence to support his contention 
that he has objective neurological deficit or disability of 
the lower extremities that is related to service, the Board 
cannot accept the Veteran's assertions as evidence of a 
chronic disability.  Consequently, service connection for 
disabilities of the bilateral hips and legs must be denied on 
a direct basis.

With respect to the claim of entitlement to service 
connection on a secondary basis, the Board has concluded that 
service connection for a back disability is not warranted.  
In that regard, the Veteran's assertion that his claimed leg 
and hip disabilities were caused or aggravated by the claimed 
back disability cannot serve as the basis for the grant of 
service connection for that disability.  Accordingly, this 
appeal must also be denied on a secondary basis.

	Bladder Complications

The Veteran contends that he has urinary complications as 
secondary to his claimed back disability.  As discussed 
above, the Board has determined that service connection for a 
back disability is not warranted.  As such, the Veteran's 
assertion that his claimed bladder complications were caused 
or aggravated by the claimed back disability cannot serve as 
the basis for the grant of service connection for that 
disability.  Accordingly, this appeal must also be denied.

        TDIU

A total rating based on unemployability due to service- 
connected disabilities may be granted if the service- 
connected disabilities preclude the Veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience. 38 C.F.R. §§ 
3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a). For those 
Veterans who fail to meet the percentage standards set forth 
in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration. 38 C.F.R. § 4.16(b).

As discussed above, the Board has determined that service 
connection is not warranted for any of the Veteran's claimed 
disabilities.  Moreover, he is not otherwise in receipt of 
service-connected benefits.  As such, TDIU is not for 
application in this case.  The law in this matter is 
dispositive; therefore, the Veteran's claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right hip and leg 
disability is denied.

Entitlement to service connection for a left hip and leg 
disability is denied.

Entitlement to service connection for bladder complications 
is denied

Entitlement to a TDIU is denied .




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


